OPINION OF THE COURT
Per Curiam.
Jeffrey E. Diamond has submitted an affidavit dated February 1, 2003, wherein he tenders his resignation as an attorney *32and counselor-at-law (see 22 NYCRR 691.9). Mr. Diamond avers that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Mr. Diamond acknowledges that the Grievance Committee is currently investigating a complaint of professional misconduct against him including allegations, inter alia, of conversion, failing to safeguard client escrow funds, and other violations of the Disciplinary Rules governing the maintenance of attorney escrow accounts. Mr. Diamond acknowledges his inability to successfully defend himself on the merits against charges predicated upon the misconduct in question.
Mr. Diamond’s resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and reimburse the Lawyers’ Fund for Client Protection of the State of New York, pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order. He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee urges acceptance of the proffered resignation.
Inasmuch as the resignation complies with all appropriate Court rules, it is accepted, and, effective immediately, Mr. Diamond is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Ritter, Santucci, Altman and Florio, JJ., concur.
Ordered that the resignation of Jeffrey E. Diamond is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jeffrey E. Diamond is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Jeffrey E. Diamond shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jeffrey E. Diamond is commanded to continue to *33desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.